Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in admitting evidence of prior uncharged crimes. We disagree. The evidence of defendant’s prior confrontations with the victim was relevant to establish defendant’s motive (see, People v Mees, 47 NY2d 997, 998; People v Moore, 42 NY2d 421, 433, cert denied 434 US 987; People v Connally, 105 AD2d 797; see also, People v Johnson, 149 AD2d 930, Iv denied 73 NY2d 1017). Further, from our review of the record, we conclude that the evidence was properly admitted because its probative worth exceeded its potential for prejudice (see, People v Hudy, 73 NY2d 40; People v Alvino, 71 NY2d 233, 242; People v Ely, 68 NY2d 520, 529).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Niagara County Court, DiFlorio, J. — criminal possession of a weapon, second degree.) Present — Dillon, P. J., Callahan, Denman, Balio and Lawton, JJ.